DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art, Ye (US 2009/0031636) fails to teach or suggests that “the composition does not comprise a surfactant”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2,4-9,11-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui et al (US 2022/0228031) in view of Namie et al (US 8,574,330).
Mitsui et al disclose a polishing composition comprises abrasive [0037], water as a solvent (abstract) and a water-soluble compound such as polyvinyl pyrrolidone (PVP) [0045],[0086] and pH of the polishing composition of the present invention can be adjusted to 1 to 12 [0082]; The pH can be adjusted to fall within a range of 7 to 12 [0083]; and aforesaid PVP resemble as the claimed “polymeric low-k suppressor”.
Mitsui et al disclose that the amount of the water-soluble compound (PVP in case case) contained in the composition may be 0.01 to 10% by mass [0087]; and aforesaid range overlaps the claimed range of equal to or more than 0.01 wt%.
Mitsui et al remain silent regarding the molecular weight of the water-soluble polymer (PVP, in this case).
However, in the same field of endeavor, Namie et al disclose a polishing composition comprises a water-soluble polymer having a weight average molecular weight of (MW) 500,000 to 2,000,000 [ MW generally express by gm/mol] (col.4, lines 12-16), which range equates 500 to 2000 kg/mol; and If the first water-soluble polymer has a weight average molecular weight within the above range, friction during polishing can be reduced so that copper dishing and copper corrosion can be reduced. Moreover, a copper or copper alloy layer can be stably polished (col.5, lines 28-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Namie et al’s teaching of introducing the PVP with the disclosed molecular weight into Mitsui et al’s teaching for reducing dishing of the material to be polished as taught by Namie et al.	
Examiner pointed out that the aforesaid modified teaching or molecular weight of the PVP and the concentration appears to be encompassed or overlapping the claimed range of the polymeric low-k suppressor with Mw X C2 is equal to or more than 514.5 mg/mol or equal to or more than 2646 mg/mol as of the instant claim 2; and overlapping ranges are prima facie obvious, MPEP 2144.05, unless applicants show on the contrary.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claims 4-8, modified Mitsui et al disclose above that the average molecular weight of the PVP (resemble as the claimed suppressor); and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 9, Mitsui et al disclose that the composition comprises a chelating agent containing an aminocarboxylic acid chelating agent [0022]; and the aminocarboxylic acid contain a “carbonyl group”.
With regards to claim 11, Mitsui et al disclose the pH of the composition can be adjusted to fall within a range of 7 to 12 [0083];
With regards to claim 12, Mitsui et al disclose the above slurry composition is capable of selectively suppressing removal of a low-k material because modified Mitsui et al composition is similar in nature and comprises all the claimed components and one of ordinary skill in the art would have expected have the same result.
With regards to claim 16, Namie et al disclose a polishing composition comprises a water-soluble polymer having a weight average molecular weight of (MW) 500,000 to 2,000,000 [ MW generally express by gm/mol] (col.4, lines 12-16), which range equates 500 to 2000 kg/mol; and aforesaid range overlaps the claimed range, MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida et al (US 2006/0186373) disclose a polishing composition comprises abrasive [0065],[0080], water soluble polymer such as polyvinyl pyrrolidone [0056]; the content of the water-soluble polymer may be mixed in an amount of from 0.001 to 0.3% by weight [0059].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713